DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 2 in the reply filed on August 20, 2021 is acknowledged.  The traversal is on the ground(s) that there can be no lack of unity between product and method if the method is specially adapted to make the product.  This is not found persuasive because contrary to applicant’s arguments there still must be a common special technical feature linking the method to the product for unity of invention:
Any international application must relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (PCT Article 3(4)(iii)  and 17(3)(a), PCT Rule 13.1, and 37 CFR 1.475 ).
PCT Rule 13.2, as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. Those categories, which now appear as a part of Chapter 10 of the International Search and Preliminary Examination Guidelines, may be obtained from the Patent Examiner’s Toolkit link or from WIPO’s website (www.wipo.int/pct/en/texts/gdlines.html ). The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art. The determination is made based on the contents of the claims as interpreted in light of the description and drawings. Chapter 10 of the International Search and Preliminary Examination Guidelines also contains examples concerning unity of invention.
(from MPEP 1850(I), emphasis added) and
The method for determining unity of invention under PCT Rule 13  shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application:
(A) In addition to an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product; or
(B) In addition to an independent claim for a given process, an independent claim for an apparatus or means specifically designed for carrying out the said process; or
(C) In addition to an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product and an independent claim for an apparatus or means specifically designed for carrying out the said process.
A process is specially adapted for the manufacture of a product if it inherently results in the product and an apparatus or means is specifically designed for carrying out a process if the contribution over the prior art of the apparatus or means corresponds to the contribution the process makes over the prior art.
Thus, a process shall be considered to be specially adapted for the manufacture of a product if the claimed process inherently results in the claimed product with the technical relationship being present between the claimed product and claimed process. The words "specially adapted" are not intended to imply that the product could not also be manufactured by a different process.
Also an apparatus or means shall be considered to be specifically designed for carrying out a claimed process if the contribution over the prior art of the apparatus or means corresponds to the contribution the process makes over the prior art. Consequently, it would not be sufficient that the apparatus or means is merely capable of being used in carrying out the claimed process. However, the expression "specifically designed" does not imply that the apparatus or means could not be used for carrying out another process, nor that the process could not be carried out using an alternative apparatus or means.
More extensive combinations than those set forth above should be looked at carefully to ensure that the requirements of both PCT Rule 13  (unity of invention) and PCT Article 6  (conciseness of claims) are satisfied. In particular, while a single set of independent claims according to one of (A), (B), or (C) above is always permissible, it does not require the International Authority to accept a plurality of such sets which could arise by combining the provisions of PCT Rule 13.3  (which provides that the determination of unity of invention be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim), with the provisions set out above (thus resulting in a set based on each of a number of independent claims in the same category under PCT Rule 13.3 ). The proliferation of claims arising from a combined effect of this kind should be accepted only exceptionally. For example, independent claims are permissible for two related articles such as a transmitter and receiver; however, it does not follow that an applicant may include also, in the one international application, four additional independent claims: two for a process for the manufacture of the transmitter and the receiver, respectively, and two for use of the transmitter and receiver, respectively.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A single general inventive concept must link the claims in the various categories and in this connection the wording above should be carefully noted. The link between product and process in (A) is that the process must be "specially adapted for the manufacture of" the product. Similarly, in (B), the apparatus or means claimed must be "specifically designed for" carrying out the process. Likewise, in (C), the process must be "specially adapted for the manufacture of" the product and the apparatus must be "specifically designed for" carrying out the process. In combinations (A) and (C), the emphasis is on, and the essence of the invention should primarily reside in, the product, whereas in combination (B) the emphasis is on, and the invention should primarily reside in, the process. (See Examples in Chapter 10 of the International Search and Preliminary Examination Guidelines which can be obtained from the Patent Examiner’s Toolkit link or from WIPO’s website (www.wipo.int/pct/en/texts/gdlines.html.))

(MPEP 1850(III)(A), emphasis added). Lack of a special technical feature was clearly set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 20, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Applicant has used the term “rubber sheet formed of a rubber material” in the specification to exclude fiber reinforced rubber tape, therefore this usage controls the broadest reasonable interpretation of the term (rubber sheet that is not fiber reinforced), and the preamble term “heavy load tire” has particular meaning in the art (heavier load than for passenger car tires: heavy load tires include truck and bus tires as well as even heavier vehicles such as construction vehicles). See MPEP 2111-2111.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0276054 A1 cited by applicant.
See the embodiment of Figure 1, paragraphs 0001-0002, 0018-0048, 0058-0065, 0078-0097, 0105, 0108-0131: the claims as currently drafted do not exclude the reference tire construction (heavy load tire (paragraphs 0002 and 0147); winding at least one metal wire to form the plurality of coils (paragraph 0034); layer of partially crosslinked rubber  has dynamic modulus E′ at 100°C of preferably 18-25 MPa (paragraphs 0047 and 0083-0085(elastomeric polymer is preferably rubber) with exemplary value for rubber composition A of 22.9 MPa (paragraph 0143)) and therefore necessarily has a 50% modulus at 25°C (lower temperature =higher modulus in rubber) within the broad open-ended range of 1.0 MPa or more when fully vulcanized (more crosslinking during vulcanization = higher modulus) in the vulcanized tire; rubber sheet winding can either be loop winding or helical winding covering the bead core (paragraphs 0060-0062), neither of which is excluded by the claims as currently drafted because the claims merely specify that the rubber sheet is “wound” on a region including the wire end portions and so is not limited to the particular configuration in applicant’s Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori (7,150,302 B2) teaches that a suitable bead core covering rubber has the claimed modulus (col. 3 lines 22-30: 100% modulus at 100°C of 3.5-4.1 MPa). Cochran (1,493,735) and Morrison (2,014,359) disclose examples of using adhesive tape to cover the winding ends but not the whole bead core. Maranville (1,485,864), Warden (1,969,438), and Siegenthaler (5,820,717) disclose examples of using a rubber sheet rather than fiber reinforced tape to wind around the bead core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             September 30, 2021